

117 HRES 612 IH: Calling for the immediate resignation of President Joseph R. Biden, Jr.
U.S. House of Representatives
2021-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 612IN THE HOUSE OF REPRESENTATIVESAugust 31, 2021Mr. Higgins of Louisiana (for himself, Mr. Norman, Mr. Biggs, Mr. Mast, Mr. Hice of Georgia, Mrs. Boebert, Mr. Good of Virginia, Mr. Rosendale, Mr. Moore of Alabama, Mr. Posey, Mr. Fulcher, Mr. Harris, Mrs. Miller of Illinois, Mr. Cloud, Mr. Clyde, Ms. Tenney, Mr. Carl, Mr. Brooks, Mr. Gohmert, Mr. Duncan, Mr. Palazzo, Mr. Perry, Ms. Herrell, Mrs. Lesko, Mr. Babin, and Mr. Johnson of Louisiana) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCalling for the immediate resignation of President Joseph R. Biden, Jr.Whereas the Biden administration’s withdrawal of United States citizens, United States military personnel, and Afghan allies from Afghanistan has been an abysmal failure;Whereas the Biden administration’s withdrawal from Afghanistan has jeopardized the safety of, and in some cases directly resulted in the death of, United States citizens, United States armed servicemembers, and Afghan civilians;Whereas the Biden administration’s conduct of the withdrawal from Afghanistan has led to international condemnation of the United States, including from our allies;Whereas the Biden administration’s conduct of the withdrawal has diminished the United States standing on the international stage, allowing adversaries such as Russia and China to call into question the United States ability to fulfill its military and defense commitments;Whereas the Biden administration allowed billions of taxpayer dollars in military equipment to fall into the hands of the Taliban, including small arms, body armor, land vehicles, helicopters, and drones;Whereas the Biden administration has jeopardized the safety of United States citizens and Afghan allies stranded in Afghanistan by willingly sharing their identities with Taliban officials;Whereas the actions laid out above constitute a severe dereliction of duty and a failure to fulfill the oaths of office taken by President Biden; andWhereas these failures have created a permanent rupture of trust between this military chain of command and the American people and our allies: Now, therefore, be itThat it is the sense of the House of Representatives that President Joseph Robinette Biden, Jr., immediately resign from office.